Citation Nr: 1605451	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 20, 2004, for the grant of service connection for an acquired psychiatric disability, to include a nervous condition and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1963 to August 1966. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted entitlement to service connection for PTSD, and assigned a 50 percent rating.  In a September 2009 rating decision prepared by a Decision Review Officer, a 70 percent evaluation for PTSD was assigned, effective from May 20, 2009.

In a January 2012 decision, the Board denied entitlement to an effective date earlier than February 7, 2006 for an award of service connection for PTSD.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2012 Order, vacated the Board's January 2012 decision, and, in so doing, remanded the case to the Board for action consistent with a July 2012 Joint Motion. 

In a February 2013 decision, the Board once again denied entitlement to an effective date earlier than February 7, 2006, for an award of service connection for PTSD.  That decision was again appealed to the Court, which, in an October 2013 Order, vacated the Board's February 2013 decision, and, in so doing, remanded the case to the Board for action consistent with an October 2013 Joint Motion for Remand. 

In February 2014 the Board granted an effective date of December 20, 2004, for the award of service connection for PTSD, but denied entitlement to any earlier effective date.  The decision was appealed to the Court, and in an August 2014 Order, the Court vacated the decision and remanded the case to the Board for action consistent with an August 2014 Joint Motion for Remand.  


In a December 2014 decision, the Board denied entitlement to an effective date earlier than December 20, 2004, for an award of service connection for PTSD.  That decision was again appealed to the Court, which, in a September 2015 Order, vacated the portion of the Board's December 2014 decision that denied an effective date earlier than December 20, 2004, for the grant of service connection for PTSD, and, in so doing, remanded the case to the Board for action consistent with an September 2015 Joint Motion for Partial Remand.  The case is now once more before the Board for appellate review.

The Court has held that when a claimant makes a claim, he is seeking service
connection for symptoms regardless of how those symptoms are diagnosed or
labeled.  Clemons v Shinseki, 23 Vet App 1 (2009) (claim for benefits based on
PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the
Board construes the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, as encompassing entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disability, to include a nervous condition and PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS and Virtual VA paperless claims processing system. Accordingly,
any future consideration of this appellant's case should take into consideration the
existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed April 1967 rating decision, VA denied entitlement to service connection for a nervous condition.

2.  In an unappealed November 1967 rating decision, VA denied entitlement to service connection for a conversion reaction with anxiety. 

3.  In an unappealed January 1968 rating decision, VA denied entitlement to service connection for a psychiatric condition. 
4.  On October 1, 1982, there was received "a reopened" claim for service connection for a "nervous condition," which was never addressed by the RO.  

5.  A subsequent "claim" of entitlement to service connection for PTSD, along with evidence of a diagnosis of PTSD, was received on December 20, 2004.

6.  The Veteran's entitlement to service connection for PTSD arose on, but no earlier than, October 1,1982, the date of the reopened and never adjudicated claim for service connection for a "nervous condition."


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1982, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); 38 C.F.R. 
§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The appeal arises from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified service treatment records, post-service VA treatment records, and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

Additionally, a report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Analysis

In the case at hand, in an April 1967 rating decision, the RO denied entitlement to service connection for a nervous disorder.  The Veteran failed to appeal that denial of benefits, with the result that the April 1967 rating decision is final.  38 U.S.C.A. § 7105. 

In a subsequent rating decision of November 1967, the RO denied entitlement to service connection for a conversion reaction with anxiety.  Once again, the Veteran failed to appeal that denial of benefits.  Accordingly, that determination is also final.  Id.  

In a January 1968 rating decision, the RO again denied entitlement to service connection for a psychiatric disorder.  The Veteran also failed to appeal that determination, with the result that the January 1968 rating decision is final.  Id.  

On October 1, 1982, there was received what could reasonably be construed as a reopened claim for service connection for a nervous condition.  Based on a review of the Veteran's claims folder, it would appear that no action on that claim was taken by the RO. 

On December 20, 2004, the Veteran filed a claim for service connection for PTSD.  In a January 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD. However, in February 2014, the Board determined that the Veteran's October 1, 1982 was the date of claim, but that entitlement did not arise until December 20, 2004, when it was established that the Veteran had a diagnosis of PTSD, and as that was the later of the two potential dates for the effective date, the appropriate effective date was December 20, 2004. 38 U.S.C. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran has argued that his award of service connection for PTSD should have been made effective from October 1, 1982, the date of his reopened claim for service connection for a nervous condition.  Pursuant to the Court's October 2013 Order, it would appear that, due to inaction on the part of the RO, the October 1, 1982 claim remains open.  

VA outpatient treatment records received in January and February 2006, covering the period from December 2004 to December 2005, make reference to the Veteran's PTSD symptoms and show a diagnosis of PTSD.

The Veteran was then seen for a VA psychiatric examination in March 2007.  The Veteran was diagnosed with chronic, moderately severe PTSD, major depression without psychotic features; and a generalized anxiety disorder.  The examiner noted that the Veteran was initially evaluated for a nervous disorder in October 1967 and apparently, seen earlier than that in 1967.  He concluded that it appeared that the Veteran had a documented nervous condition within a year of his discharge from the service.  He noted further that while it was not entirely clear if that nervous
condition were the symptoms of PTSD, which at that time was not a documented condition, it did appear that it may have been such symptoms and that he had symptoms of anxiety, depression and PTSD since returning from Vietnam.  See March 2007 VA examination report.

The Veteran's attorney, in December 2012, submitted a clinical evaluation, conducted by a former VA psychologist in October and November 2012.  That evaluation is to the effect that the Veteran currently suffers from PTSD, as well as various other psychiatric disorders, and that his PTSD "more likely than not" had its origin prior to 1967, when the Veteran served in Vietnam.  The psychologist also noted that there is ample evidence of record showing that the Veteran was treated for psychiatric symptoms, after his discharge from the military in 1967, including private treatment in July 1967 and outpatient treatment for a nervous condition in 1967 at the Boston VA Medical Center.

The Board finds that based on a review of all pertinent evidence of record, particularly the 2007 VA examiner and 2012 former VA psychologist opinions that the Veteran had PTSD-type symptoms and PTSD during service in Vietnam and at the time of his discharge in 1967.  However, the Veteran did not appeal the rating decisions that were denied in 1967 or 1968, and he did not file another petition to reopen his claim for service connection for a psychiatric disorder until October 1, 1982, the current date of claim.  As noted above, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As the date of the Veteran's reopened claim, October 1, 1982, is later than the date entitlement arose, 1967, the date of his claim is appropriate date for the effective date for his award of entitlement to service connection for PTSD. 

Therefore, the Board finds that the appropriate effective date for the Veteran's award of entitlement to service connection for PTSD is October 1, 1982, the date of his reopened claim.  See 38 U.S.C.A. § 3.156(c)(3). 


ORDER

An effective date of October 1, 1982, for the award of service connection for PTSD, is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


